DETAILED ACTION
Application 16/609354, “LITHIUM SECONDARY BATTERY”, is the national stage entry of a PCT application filed on 3/26/18 and claims priority from a foreign application filed on 5/19/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 1/4/22.  

Response to Arguments
Applicant's arguments filed on 1/4/22 have been fully considered but are moot in view of the new ground(s) of rejection necessitated by amendment.  
Applicant has amended claim 1 to i) clarify that the current collector is included in the electrode [as a subcomponent of the electrode] (not merely a separate component of the battery), ii) clarify that each “yarn” includes a polymer fiber and a metal layer, which is somewhat different from the plain meaning of “yarn” which may include multiple filaments wound to provide the yarn, and iii) add features of previously presented claims 8 and 9 into claim 1.  A reconsideration and new ground(s) of rejection is presented in view of the amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsuyama (US 2012/0129047) and Gaikwad (US 2013/0280580).
Regarding claim 1, Matsuyama teaches a lithium secondary battery (Figure 1; paragraph [0040]) comprising an electrode (item 1 or 2), 
the electrode including: 
a current collector (item 1a or 2a) comprising a structure in a fabric form (see Figure 3) in which fibers of a fibrous mass are cross-woven (“woven fabric form”, paragraph [0042]), wherein:
each of the fibers of the fibrous mass are formed of fiber yarns (see Figures 3 and 4), 
the fiber yarns each include a polymer fiber and a metal layer surrounding the polymer fiber (“resin fibers covered with a metal film, paragraph [0008, 0033]; see also Figure 4); 
an active material layer (items 1b, 2b)  disposed on at least one surface of the current collector (see Figure 3),
the metal layer comprises a first metal layer comprising nickel, cobalt, iron or silver surrounding the polymer fiber (“the underlaying metal layer is a layer of metal selected from nickel, copper, palladium, tin and alloys of these metals”, paragraph [0021]), and a second metal layer comprising copper or aluminum surrounding the first metal layer (“the upper metal layer is a layer of aluminum, titanium, gold and platinum”, paragraph [0022]).

Matsuyama does not appear to teach wherein the fibrous mass comprises fiber bundles which are cross-woven.  
In the battery art, Gaikwad teaches a current collecting structure wherein a nonwoven fabric is provided in the form of woven bundles of metal coated fibers (e.g. Figures 2A-2D).  Gaikwad further teaches that such a structure provides a flexible and stretchable advantage (paragraph [0007]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify fibrous mass in the form of cross-woven fiber bundles for the benefit of increasing flexibility and stretchability of the fibrous mass as taught by Gaikwad.


Regarding claims 3 and 4, Matsuyama and Gaikwad remains as applied to claim 1.  In the combined embodiment, Gaikwad is relied on to teach a structure comprised of woven bundles of fibers, but is silent as to a volume ratio of the polymer fiber relative to the entire volume of the structure is 50% to 90%, or more narrowly 60 to 80%.  
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the 
In this case, Gaikwad does provide micrographs of the structure which appear to suggest that the solid part of the structure being greater than the empty part of the structure, with the spacing between fiber bundles being substantially less than the diameter of the fiber bundles themselves (best seen in Figures 2A and 2C).  Moreover, applicant’s specification suggests that the benefit associated with the volume ratio of the polymer fiber being provided in a desirable range is a desirable balance of mechanical integrity and electrical conductivity (applicant’s published paragraphs [0041-0042]) and  Matsuyama also teaches that the structure is optimized for desirable mechanical attributes and electrical conductivity (paragraphs [0014]). 
Therefore, the invention as claimed in claims 3 and 4 is found to be obvious over the cited art, notwithstanding the lack of an express teaching of a volume ratio being within the claimed range of 60 to 80%.

Regarding claim 5, Matsuyama and Gaikwad remains as applied to claim 1.  Gaikwad is relied on to teach fiber bundles for the combined embodiment and teaches specific examples wherein the diameter of the fiber bundles being around 100 microns (see Figures 2B, 2D), but does not teach a preferred diameter range being 15 to 30 microns.

In this case, both the fiber bundles of applicant and the fiber bundles of Gaikwad are functional as flexible fabric current collectors (applicant’s published paragraph [0018]; Gaikwad paragraph [0013]) and there is no evidence to suggest substantial and unexpected difference in performance associated with the claimed range 15 to 30 micron diameter vs the exemplary Gaikwad value of 100 micron diameter.  Therefore, the invention as claimed in claim 5 is found to be obvious over the cited art with the difference in fiber bundle diameter not found to be critical.

Regarding claim 6, Matsuyama remains as applied to claim 1.  Matsuyama further teaches wherein the polymer fiber is selected from polyethylene terephthalate, polypropylene, polyethylene, and a combination thereof (paragraph [0012]).


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsuyama (US 2012/0129047), Gaikwad (US 2013/0280580), Hanafusa (US 2010/0136434) and Ueda (US 2012/0202101).
Regarding claim 2, Matsuyama and Gaikwad remains as applied to claim 1.  The cited art teaches a current collector comprising a cross-woven structure to be 
In the battery art, Hanafasa teaches that it is desirable for a current collecting structure disposed adjacent to an electrode to be configured to have an elongation rate of 10 to 19% for the benefit of providing desirable flexibility and preventing electrode breakage (paragraphs [0026-0027]).  
In the batter art, Ueda teaches that it is desirable for a current collecting structure to be configured to have an elongation rate of 5 to 15% for the benefit of configuring the structure to follow the deformation of the negative electrode active material, thereby providing desirable strength and inhibiting separation of the active material and the adjacent current collecting structure (paragraph [0051]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the cross-woven current collecting structure, which is disposed on the negative electrode active material, to have an elongation rate lying within the claimed range of 5 to 45% for the benefit of providing desirable flexibility, strength, and inhibition of separation as taught by Hanafasa and/or Ueda.  

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsuyama (US 2012/0129047), Gaikwad (US 2013/0280580), and Kollmann (US 2004/0013812).
Regarding claim 7, Matsuyama and Gaikwad remain as applied to claim 1.  Matsuyama is silent regarding a thickness of the metal layer being 150 nm to 1500 nm.

It would have been obvious to a person having ordinary skill in the art at the time of invention to coat the fibers with a metal layer having a thickness within the range of 0.5 to 15 microns for the benefit of promoting conductivity of the structure as taught by Kollmann.  
Gaikwad teaches the fibers bundles having an exemplary bundle diameter of about 100 microns (Figures 2B) with individual fiber diameters being about 1/6th that of the bundle by the SEM image, meaning individual fiber diameters of around 16 microns.  Thus, it would have further been obvious to set the metal coating thickness at the low end of the suggested range, e.g. close to 0.5 microns, since a large thickness for the metal coating would make the total fiber diameter larger than that suggested in the embodiments of Gaikwad.    

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsuyama (US 2012/0129047), Gaikwad (US 2013/0280580), Wendler (US 2015/0064570) and Kollmann (US 2004/0013812).
Regarding claims 10-13, Matsuyama and Gaikwad remains as applied to claim 1.  The cited art does not expressly teach wherein the metal layer further comprises a third metal layer surrounding the second metal layer, each of the first metal layer and 
In the battery art, Wendler teaches that a metallic coating for a polymeric fiber may be provided with “more than one layer”, e.g. an under layer of copper may be covered by further coating layer of nickel, for the benefit of for the benefit of increasing the electrical conductivity of the fiber (paragraphs [0039-0040]).
It would have been obvious to a person having ordinary skill in the art to provide an outermost layer of nickel on to the metal coated fiber in order to provide a coated fiber having increased conductivity.  Thus, it would have been obvious to utilize three layers so that the various layers having various benefits could be provided as taught by the prior.  For example, a first inner most layer, e.g. nickel, could be provided to increase adhesion as taught by Matsuyama, and an third outermost layer also of nickel could be provided electrical conductivity as taught by Wendler.   

Further regarding claims 11 and 13, the cited art does not appear to teach wherein the second metal layer is thickest, such as a thickness ratio of the second metal layer relative to a thickness of each layer of the first metal layer and the third metal layer is greater than 1 and less than or equal to 6.
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” 


Further regarding claim 12, the requirement that the thickness of the second metal layer is 100 nm to 1000 nm is prima facie obvious in view of Kollmann for the same reasons as previously described in claim 7.  To reiterate, Kollmann teaches that a thickness of 0.5 microns, lying within the claimed range, is a minimum thickness which ensures the intended behavior is provided by the coated layer, and it would have been obvious to select a thickness close to the minimum acceptable value to ensure that the overall thickness of the collector and the individual fibers remains small.

Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Seok (KR 10-1526800) teaches battery comprising flexible current collector formed by woven metal plated polymer fibers.
Froeis (US 2015/0207149) teaches a current collector formed of a metal coated embroidery.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723